 1                                 UNITED STATES DISTRICT COURT
 2                                           DISTRICT OF NEVADA
 3                                                   ***
 4    BENJAMIN DENT,                                          Case No. 2:20-cv-00136-GMN-EJY
 5                   Plaintiff,
 6            v.                                                            ORDER
 7    MICHAEL VIEVER, et al.,
 8                   Defendants.
 9
10          Pending before the Court is Plaintiff’s Motion for Order to Clerk to Provide Copy of

11   Updated Docket Sheet (ECF No. 48). Plaintiff states that he appears to be missing certain

12   documents from the case that may be necessary to his continued prosecution of claims. Id. He

13   asks for a docket sheet so that he may compare his records to the docket.

14          Good cause appearing IT IS HEREBY ORDERED that the Clerk of Court shall send an

15   electronic and hard copy via U.S. Mail of the docket sheet of this matter to Plaintiff within five (5)

16   court days of the date of this Order.

17

18          Dated this 6th day of July, 2021.

19

20

21                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                                       1
